Title: To James Madison from Edmond Kelly, 6 February 1821
From: Kelly, Edmond
To: Madison, James


                
                    Sir
                    Columbia Ten 6th feby 1821
                
                I have just read the 2 last acts of Congress for the future protection of the US Bank which I consider insufficient—there is no clause to anull any fraudulent or collusive Conveyances from delinquent bank officers or agents and their securities—nor is the vesting of the property of such persons in the Bank Corporation on their admission to office required—as summary a remedy against disguised City sharpers as could properly be given would prevent fraud & Embezzlement—tho such frauds would in the first instance be most severely felt by the bank Corporation—future experience will shew them to be very pernicious & Injurious to the Genl Govt & the Comy—that Institution well and honestly conducted would Equalise the national Currency—prevent losses by discount or exchange—and so accumulate & concentrate Capital as to supply & support the Genl Govt on any Emergency as the national Bank of England has done that Govt during the long french war.
                I have read a letter from Mr. Cobbett to Mr Gallatin in which he condemns the United States Bank on the principle that it will give the Genl Govt. the same Controul over the american Mercantile Interest which the Bank of England gives the british Govt over the british Mercantile Interest who he says would otherwise oppose that Govt. Mr. C is evidently mistaken in his application of the name or Term of Merchant to those of the Mercantile Interest in England who are Zealous in their hostility to the b Govt. The B Merchant is generally well educated & adheres steadily to his Interest, and that is not to engage in any Imprudent opposition or

hostility to that Govt which protects and secures to him advantages not enjoyed by any Mercantile man or men in the world—he is the Merchant of every Country & of every Climate on the globe—his exclusive or universal monopoly supports him in affluence & secures to him Opulence—in fact he supports the Govt and the Govt supports him and if his duties are high they are charged on the goods to the Consumer & therefore he looses nothing by them—his gains by the late french war & his reading & Experience have taught him that civil commotions and revolutionary warfare are fatal to the Mercantile pursuits of every country they happen in and he is not the man Mr Cobbett represents him to be. If he aided to overthrow the B Govt (which he refused on a former Occn) what would become of his national debt of at lest five hundred Millions—he might as well sign a Bankrupt Certificate for it.
                But there are other Mercantile characters of a different cast & such as Mr C described—poor young men taken into Merchants Counting houses as clerks whose Erudition is limitted to Arithmetic & Bookkeeping and who after some years of faithfull and diligent services obtain goods from their principals on credit and become respectable retailers—these men are frequently met with at Taverns, porter houses and places of public resort, and after having gained a perfect Knowledge of all the arcana of Exporting Importing storeing Invoiceing &ca. &ca. Know every thing and Exceed Mr C himself in Volubility. The lower orders of the people in England and London are decidedly democratic and he whose passions and Expressions are most violently democratic secures to himself most Custom. Many of these men would vote to hang or Decapitate with as little hesitation as they would Cut the pack thread that tyed a Customers Bundle or parcel—and su[r]ely no friend to humanity would give such men the Controuling power Mr C appears to Contend for on their behalf in any Country—nor can there be a doubt that a Controuling power to be created or given by the American Govt to the Ud Sts Bank over such American Merchants as memorialed against the Tariff would not be a wise a prudent & a necessary precaution. These and the following Considns. led me to suspect his motives for writing that Letter.
                Mr Cobbetts public letter to the Duke of Bedford is another very suspicious document—untill that Letter appeared that nobleman was foremost among the most patriotic & public spirited of the british Nobility and as Chairman of the new Market Club had gone so far as to expell the prince of Wales (the prest King) for Misconduct. Mr C.s letter alarmed him—he erroneously considered Mr C the Oracle of the Republican party and that on accot. of his property or conduct he had been secretly proscribed by it and sought safety by Joining Cromwells hereditery Banditi under whose Influence that letter seems to have been written & he has since made Common Cause with them & laments the Whigs as they call themselves

being out of Office—that part of the Bedford family property Cobbetts letter aluded to & for which he became alarmed was taken from the Monks and other Clergy by Henry the 8th. and given by him to his favorite Lord Russell—and unless the Monks should be restored or the wealthy siners who gave these Lands to the Clergy for passports to heaven shall return and reappear here to demand them on the ground of their being refused admittance or admission into heaven I do not see what so patriotic a man had to dread from any patriotic party—but the Case of the descendants of Cromwells officers is very different. Cromwell found it necessary to secure these officers in his interest—this could only be done by bribing and Enriching them—he did so—he robbed and destroyed not only the Royal party but also the most peaceable the most antient & wealthy & respectable families in England & Ireland and thereby secured the army in his Interest with which he destroyed that Liberty he was specially appointed to protect. History attests these facts. He dissolved the Republican parliament assumed all legislative and Executive authority—became Tyrant Dictator & as he called himself Lord protector and was as fatal to british Liberty as Robertspierre was to that of France—all this Cromwell effectd sword in hand at the head of these Bloodhounds. Mr Cobbett appears to be whipper in to this party—he can abuse the King and the Ministry with Impunity provided he promotes this Cromwell party Interest for they nominate & return so large a portion of the Members of the House of Commons and the Ministerial Majority that it is not prudent to displease them and yet these descendants of the armed Ruffians who destroyed the liberty of England and thereby have since held Europe in chains (for Europe would have gradually followed the Example of England) these paricidal Ruffians & robbers of the british and Irish nations are the heads of the Orange Lodge party in America and the facts I stated are a certain Criterion whereby to Judge of their principles. These are the men that have voted hundreds of millions and sacrificed hundreds of thousands of men in the late wars to secure their ill gotten possessions and whose accumulat[ed] Villianies far exceed their properties accumulated by rapine murder treason and paricide—these are the Men that have a party in America organised and sworn to destroy their Own Govt and to replace it with the british Govt. A correct Estimate of the Criminality of the Amn Orangemen could only be made by glanceing at the privations pauperism sufferings & distresses of the british people—and he that would do so and say that Cromwells paricidal Robbers & assassins ought not to be deprived of the power to do more mischief to the human species or restore the property they plundered from the Community is a Misantrophist and an Enemy to Mankind. I have often when harassed Cursed the Memory of Charles the 2d for Confirming Cromwells grants to these men as dishonest and ungratefull but on reflecting that by rewarding the Exterminators

of Freedom he served the cause of Kings I perceived his conduct was consistent with his station but I do hope that these properties will some time or other be restored or if not applyed to pay the british national debt & I do seriously believe that untill some such event takes place the world will remain convulsed by their Intrigues and never Enjoy peace. These matters have so direct an Influence and bearing on the peace of America that any Correct Elucidation of them cannot be unacceptable and shew that Bonaparte was deemed a usefull man untill his Invasion of Spain and that the fame of his Victories was not the sole cause of his popularity.
                The queens success is a greater triumph to the british people than I at first or most superficial people imagined—indeed she deserved it for it appears she was put away because she outlived the Kings likeing (Mrs Fitzherbert being the favorite) in which case as Lord Kenyon properly observed she was Justifiable even if the charge had been proved—he thereby Violated every duty and obligation he was under and she did not marry to become a nun or a Vestal and was therefore perfectly Justifiable—but there is a debt of gratitude due by her to the nation & if she will consent to discharge it no queen Eliza or other Queen will be deemed so great a Benefactress. If they will but patronise the british patriotic Minority so far as to sanction a reform in the House of Commons by abolishing all Boroughs & nominations to seats in parlt. by apportioning the Representation the equalised districts & proportions of the population—by abolishing all unnecessary places and pensions & sinecures and by disqualifying any placeman from siting to Legislate—the british taxes would be reduced one thousand per Cent—the Kings prerogative and the undue Influence of Cromwells oligarchs would be more limitted. Pauperism would disappear and be succeeded by peace & plenty Expectants for places from Scotland Ireland Wales & the Colonies would quit England & relinquish to the farmers the Lands they monopolise or reserve to themselves in prejudice of the laborious poor—such a Change would regenerate England and the queen would very deservedly become the Titular Divinity of that nation—such a change would effectually Check the Overbearing arrogance of the royal family as they are called—prevent exorbitant oppressive taxatn. and effectually relieve the poor & tho last not lest the odious & Cloven Limbs and features of the diabolical Oligarchy would forever disappear. Its Intrigues would decline and the Internal peace and repose of America would be secured by it. If the King resists such an Amelioration that he may end his days in Hanover or on the borders of Gothland the Region of Despotism secure from the disagreeable Importunity of Freemen is the wish of Your Most obt. H Servt
                
                    Edmond Kelly
                
                
                    
                    As I am accused of Belying Mr John Bull Donnellan I shall attempt a description of Irish parties their Views & policy from which an Estimate Can be made of his political Importance matters that can scarcely be guessed at by any persons here except Comnr. Emmett & Doctor McNevin of New York to whom a reference as to its Verity will be conclusive. The Impression on my mind when I began the within letter that british Agents Knowing the Importance of a well managed Natl Bank would as they had done cause it to be plundered if not sufficiently protected by law & that to create such an Institution without affording it adequate protection was erroneous in policy & Legislation—that it is tempting swindlers & sharpers & leaving the public in their care & at their discretion & that it requires severer laws to restrain them than plain Farmers.
                
            